Citation Nr: 0112610	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00-16 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from January 1943 to November 
1945.  The appellant is the veteran's widow.

This appeal arises from a November 1999 rating decision of 
the Lincoln, Nebraska Regional Office (RO) which denied 
entitlement to service connection for the cause of the 
veteran's death.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case relative to all issues on appeal to 
include the section 1318 issue.

The veteran was service connected for PTSD, which was 
evaluated as 30 percent disabling, at the time of his death.  
The death certificate indicates that PTSD was a significant 
condition contributing to the veteran's death.  Conversely, 
the physician who signed the death certificate, submitted a 
February 2000 statement indicating that he would fill out 
death certificates by writing the causes of death on a 
separate form and a secretary would then type that 
information on the death certificate.  The unofficial form 
asked for other significant conditions and did not stipulate 
that they be conditions contributing to death but not 
related.  The physician concluded that he did not mean to 
imply that these other significant conditions had contributed 
to the veteran's death.  The appellant contends, and she 
testified at length, that the veteran's behavior had changed 
drastically during the last 5 years of his life due to PTSD 
and that PTSD did play a significant role in his death.  She 
further indicated that this should be apparent from the 
records especially relating to treating physicians.  

The death certificate shows that the veteran died at BryanLGH 
Medical Center East.  The terminal hospital records, however, 
have not been obtained.  VA also has a duty to assist the 
appellant in the development of facts pertaining to her 
claim.  The Court has held that the duty to assist the 
claimant in obtaining and developing available facts and 
evidence to support her claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Accordingly, the RO should undertake to obtain all relevant 
treatment records for the last 2 years of the veteran's death 
to include the terminal hospital records.  Thereafter, the RO 
should obtain a VA medical opinion regarding the appellant's 
claim.

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran before his death.  
After securing any necessary releases, 
the RO should obtain all records for the 
last 2 years of the veteran's death to 
include the August 1999 terminal 
treatment records from BryanLGH Medical 
Center East.  Once obtained, all records 
should be permanently associated with the 
claims file.  

3.  The RO should obtain a VA psychiatric 
medical opinion to address the question 
of whether the veteran's service 
connected PTSD either caused or 
contributed substantially or materially 
to cause death.  The claims folder must 
be made available to the physician 
providing the medical opinion.  All 
factors upon which the medical opinion is 
based must be set forth for the record.  

4.  After completion of the requested 
development, the RO should review the 
appellant's claim on the basis of all the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The appellant 
and her representative should then be 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




